Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17 are pending.  
Priority
Instant application 17032357, filed 9/25/2020 claims benefit as follows:

    PNG
    media_image1.png
    143
    414
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 9/25/2020 and 9/28/2020 have been considered unless marked with a strikethrough.
Election/Restrictions
In the response received 12/16/2021, Applicant elects with traverse Group I, claims 1-5 drawn to a method of protecting a functional group.
With respect to the Group election, Applicant argues that adequate demonstration was not made.  Group I is drawn to a method of protecting which could be a method of use.  Group III is a product group and Group IV is a method of making.  To make it clearer Examiner will append the restriction and not go FINAL until Applicant responds.

  Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group III can be used in a materially different process for example treating a disease.  The method of protecting a functional group can be used on a materially different functional group than that found in a peptide.
Inventions I and IV are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Invention I is a method of use for protecting a functional group and IV is relates to the synthesis of a benzyl group.  There are materially different intermediates. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by amino acid coupling which does not have to involve benzyl compounds.
Thus, Applicant argument has been considered but is not found to be persuasive.
Claims 6-17 are withdrawn as not reading on an elected group.
With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    138
    609
    media_image2.png
    Greyscale
.
If the elected specie is not identified in the art then Examiner will expand his search.
The elected specie was not identified in the art.
Examiner expanded his search which reads on instant claims 1-5.

Claim Rejection - 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20050013843 (“the ‘843 publication”, made of record on the IDS).
The ‘843 publication teaches:

    PNG
    media_image3.png
    221
    230
    media_image3.png
    Greyscale

In this case, X1 = -CH2OH; and two of R1-R6 = -O-R6-X2-A.  In this case R6 = 3 carbon atoms, X2 = O, and A = (3) with alkyl groups linear or branched from 1 to 6 carbon atoms.  With respect to claim 2-3, X1 = as above and R6 = 3.
Claim 5 recite that R10 is limited, however, there is no limitation requiring that A must be a specific group.  Thus, R10 could be as defined in claim 5 but that does not prevent the selection of (3) for the choice of A.  An amendment requiring specific A groups could overcome this issue.
With respect to acting as a protecting group for a functional group, Figure 11 show the compound protecting a Bz group.

Claim Objection
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusions
	No claims allowed.    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622